DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9574607 to Strom in View of U.S. Pat. No. 1566492 to McGinness
With respect to claim 1, Strom discloses a deck (see “Platform” in the title, Abstract, see numeral 1 in Fig. 1 and col. 4, line 14));
a circular upper beam (see numeral 4a in Fig. 2 and col. 4, line 34) connected to and supporting the deck;
a circular lower beam (see numeral 4b in Fig. 2 and col. 4, lines 46-47) ; and
a series of carriages (see numeral 9a and 9b in Fig. 2 and col. 4, line 61-67) connected end tend to form a ring between the beams (col 4, lines 62 to col. 5, line 1); 
the platform formed such that:
the upper beam (4a) is arranged to rest and rotate on the ring of carriages to rotate the deck (see Fig. 2);
each carriage has at least one carriage roller (see numeral 8 in Fig. 2 and col. 4, lines 58-59); 
each carriage roller is arranged to rotate on the lower beam (see roller 8 resting on lower beam 5b in Fig. 2); 
each carriage roller has a retention flange (see numeral 8a in Figs. 2 and 3, and col. 4, line 60) 
the flanges of some of the rollers are at or adjacent an inner side of the ring (see numeral 8a in Fig. 3) and the flanges of others of the rollers are at or adjacent an outer side of the ring (see numeral 8b in Fig. 3);
the flanges prevent the carriages from moving off the lower beam when the platform is in use (see col. 1, lines 38-39); and

Strom does not teach the flanged rollers of the ring are arranged such that at least one roller is oriented with its flange on an opposite side of the ring to another of the flanged rollers immediately adjacent to it.
McGinness teaches the flanged rollers of the ring (see D in Fig. 4) are arranged such that at least one roller is oriented with its flange on an opposite side of the ring to another of the flanged rollers immediately adjacent to it (see B in Fig. 4 and see alternating flanges on the wheels in Figs. 5 and 6).  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of McGinness with the disclosure of Strom to assist in removability while preventing drift on the track/rail and to use less material.

With respect to claim 2, Strom teaches each carriage 9a, 9b has at least a pair of the carriage rollers in that it shows more than a pair of rollers on the carriage 9a, 9b (see numeral 8 in Fig. 2 and col. 4, lines 64 to col. 5, line 1).  

With respect to claim 3, Strom teaches the lower beam is stationary (col. 1, line 26).

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651